EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph H. Herron  on 05/24/2022.
The application has been amended as follows: 
In the claims:
Claims 15 and 17 are canceled.
Claims 1–14 and 16 are amended consistent with the attached proposed amendments stamped "OK TO ENTER /M.L.C./" 
Reasons for Allowance
Claim(s) 1–14 and 16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, while the prior art discloses many of the claimed ideas separately, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at claim 1's combined elemtns. 
For example, the prior art discloses:
1) shaping a filament comprising a resin and continuous reinforcing fibers using a 3D printer to form a shaped article (see US 20140232035, US 20170120519; US 20140061974; US 5936861, and US 5134569 );
2) manufacturing a molded article by placing an shaped article that was shaped by a 3D printer in a mold (see  US 20150182811, US 6153034; US 9,751,263); 
3) controlling the amount/size of voids within a articled formed by 3D printer can retard flames and reduce dripping of the article (see US 20170072631 at [0026]); and 
4) a similar method of calculating a void ratio (see US 11117312 at 27:5–30). 
However, one of ordinary skill in the art would not have been arrived at the limitations of claim 1 without impermissible hindsight. 
Therefore, claim 1 is allowed. 
Claim(s) 2–14 and 16 is/are allowed for the same reasons via its/their dependency on claim 1. 
Response to Arguments
Applicant's remarks, see page(s) 5, filed on 02/14/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. The previous restriction is moot because claim 17 is canceled. All potential objections and rejections are moot. Claim(s) 1–14 and 16 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743